Title: Samuel Hardy to Benjamin Harrison, 5 March 1784
From: Hardy, Samuel
To: Harrison, Benjamin



Sir
Annapolis 5th. March 1784.

I have the honour to inform your Excellency that Congress have accepted the Cession of our Western Territory: and we have in conformity to the Act of the General Assembly of Virginia executed a deed for the same. This I trust will pave the way for similar Cessions from other States and lay the foundation for the discharge of our domestic debts.
Congress have appointed Commissioners for the purpose of concluding treaties and making purchases for the benefit of the United States, from the Indians within the limits assigned us by the treaty. Genl. Clarke, Genl. Green, Genl. Butler, Mr. Woolcot and Mr. Higgi[n]son were appointed.

Capt. Barne in the Washington packet has arrived and we have this moment received his dispatches. A letter from Doctr. Franklin dated the 26 Decbr. informs us that the affairs of Ireland are still unsettled. The Irish Volunteers are much discontented that no mention has been made of Ireland in the commercial treaty forming between England and America. They insist on the priviledge of concluding a seperate treaty of Commerce with us. How this will terminate, it is difficult to conjecture but as their claims seem to enlarge in proportion to the concessions made by the Crown I think we may conclude that they are ripe for a revolution.
A letter from the Marquis Fayette dated the 26th. Decbr. gives us information that Mr. Fox and Lord North have resignd, and are succeeded by Mr. Pitt and the Earl of Temple. I have nothing more to communicate than to assure Your Excellency that I am with every sentiment of respect & esteem Your Excellencies Mo. Obedt. Servt.,

S. Hardy

